DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata 2012/0291446 in view of Durbin 6,415,594 and Takami 2012/0180490.
	In regards to Independent Claims 18 and 19, Hirata teaches a combustor (3) comprising: a combustor basket (13) which is cylindrical with a central axis as a center (axis passing through 10) and in which compressed air (100) is configured to flow toward a downstream side (flow arrows within 13); an outer shell (5) which covers an end portion on an upstream side of the combustor basket (5 surrounds upstream end of 13); a first fuel nozzle (nozzle including 8) in the combustor basket; and a second fuel nozzle (nozzle including 9), wherein: the outer shell defines a compressed air flow path (14) which is configured to introduce the compressed air into the combustor basket between the outer shell and the combustor basket (100 flows through 14); the compressed air flow path is configured to receive compressed air from the upstream side (from compressor 1), reverse a flow of the compressed air to the downstream side (arrow 100 turns as it enters 13) at the end portion on the upstream side of the combustor basket, and then introduce the compressed air into the combustor basket (turning of arrow entering 13 in figure 1); the first fuel nozzle includes a nozzle main body (body surrounding 8 in figure 1) extending along an axis (axis through 10), 12the nozzle main body includes: a fuel passage (10) which extends along the axis and through which fuel is configured to flow (liquid fuel 103); a fuel ejection passage which is configured to eject the fuel (outlet of 10 .

Allowable Subject Matter
Claims 1-3, 5, 6, 11-17 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 18 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741